984 So. 2d 668 (2008)
Gary JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2680.
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
*669 Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
HAZOURI, J.
Gary Jackson appeals from his judgments of convictions and sentences for carjacking and armed burglary of a conveyance and has filed a motion for a new trial based upon his assertion that there is a lack of a complete trial transcript of the proceedings below. This court relinquished jurisdiction so that the trial court could determine whether there could be a reconstruction of the record below. On May 28, 2008, the trial court entered an order wherein it found that the record on appeal is devoid of the trial testimony as well as the arguments of counsel and the parties agreed reconstruction of the record could not be successfully completed.
The law is well established that a defendant who has exercised the right to appeal is entitled to a full appellate record, including a full transcript of the trial. See Delap v. State, 350 So. 2d 462 (Fla.1977). Since the full transcript of the proceedings requested by the defendant is unavailable for review by this court, and since the omitted requested portions of the transcripts are necessary for a complete review of this cause, we reverse and remand for a new trial.
Reversed and Remanded.
FARMER and MAY, JJ., concur.